                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:19CB9

       vs.                                           VIOLATION NO. NE22 W0801288

                                                           DISMISSAL ORDER
JIMMY R. SMITH,

                     Defendant.



       NOW ON THIS 10th day of March 2020, this matter is before the Court on the
United States’ Motion for Dismissal, Filing No. 92. The Court, being duly advised in the
premises, finds that said Motion should be sustained.
       IT IS HEREBY ORDERED:
       The United States’ Motion for Dismissal, Filing No. 92, is granted. Leave of Court
is granted for the United States to dismiss, without prejudice, the violation in the above-
captioned case as to the Defendant, Jimmy R. Smith.


       Dated this 10th day of March, 2020.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
